             Case 3:13-cv-04115-WHO Document 853-1 Filed 12/02/18 Page 1 of 3



     Bonny E. Sweeney (State Bar No. 176174)
 1   Christopher L. Lebsock (State Bar No. 184546)
 2   Stephanie Cho (State Bar No. 291903)
     HAUSFELD LLP
 3   600 Montgomery Street, Suite 3200
     San Francisco, CA 94104
 4   Telephone: (415) 633-1908
     Facsimile: (415) 358-4980
 5
     clebsock@hausfeld.com
 6   scho@hausfeld.com

 7   Co-Class Counsel for Direct Purchaser Plaintiffs

 8   Alan R. Plutzik (State Bar No. 77785)
     Daniel E. Birkhaeuser (State Bar No. 136646)
 9
     BRAMSON, PLUTZIK, MAHLER
10   & BIRKHAEUSER LLP
     2125 Oak Grove Road
11   Walnut Creek, CA 94598
     Telephone: (925) 945-0200
12   Facsimile: (925) 945-8792
     aplutzik@bramsonplutzik.com
13
     dbirkhaeuser@bramsonplutzik.com
14
     Co-Class Counsel for Indirect Purchaser Plaintiffs
15
                                      UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17
                                           SAN FRANCISCO DIVISION
18                                                        Civil Action No. C-13-04115-WHO

19   IN RE KOREAN RAMEN ANTITRUST                             DECLARATION               OF
     LITIGATION                                               CHRISTOPHER L. LEBSOCK IN
20
                                                              SUPPORT    OF    PLAINTIFFS’
21                                                            MOTION TO SANCTION OTTOGI
                                                              CO.,  LTD.    AND    OTTOGI
22   ------------------------------------------------------   AMERICA,       INC.      FOR
                                                              CONCEALING          CRITICAL
23   THIS DOCUMENT RELATES TO:                                EVIDENCE UNTIL THE EVE OF
                                                              TRIAL
24
     ALL ACTIONS
25                                                              Date: December 4, 2018
                                                                Time: 7:30 a.m.
26                                                              Judge: Honorable William H. Orrick
27

28


      DECLARATION OF CHRISTOPHER L. LEBSOCK, CASE NO. 13-CV-4115-WHO-DMR
            Case 3:13-cv-04115-WHO Document 853-1 Filed 12/02/18 Page 2 of 3




 1           1.      I am counsel for the Direct Purchaser Plaintiffs (“DPPs”). I have personal

 2   knowledge of the following facts and could and would testify competently thereto if called as a

 3   witness. I submit this Declaration in support of Plaintiffs’ Motion to Sanction Ottogi Co., Ltd. And

 4   Ottogi America, Inc. for Concealing Critical Evidence Until the Eve of Trial.

 5           2.      In late 2015 and continuing into 2016, I, in consultation with my colleague

 6   Stephanie Cho, investigated the identities of the individuals that likely had information relevant to

 7   this litigation. Given that Defendants’ document productions occurred in fall/winter 2015-2016,

 8   and were overwhelmingly in Korean, I had to make educated decisions about where to devote time
 9   and effort in order to obtain relevant evidence in admissible form. My decisions were premised on
10   the following: 1. Discovery cut-off was set for April 29, 2016 [ECF No. 276]; the evolving state
11   of the evidentiary record; the number of documents found in the potential witness’s custodial file;
12   whether the potential witness was a current or former employee; and other considerations. As
13   discovery progressed, I revisited this subject on a number of occasions, and we made adjustments
14   to Plaintiffs’ discovery strategy as a result.
15           3.      Prior to the discovery deadline, I did consider asking this Court to issue Letters
16   Rogatory to the competent judicial authority in Korea in order to conduct an examination of Jae
17   Hwan Jung, a former employee of Ottogi Co. Ltd. whose name appears on documents in the
18   Samyang Hard Drive. Ultimately, I made the decision not to pursue that discovery, for the

19   following reasons: 1. At the time the decision was made, it was not clear that the courts in Korea

20   would process the Letters Rogatory request, or carry it out in a timely or effective manner; 2. It

21   was made clear to me that U.S. counsel would not be allowed to ask questions of the witness; 3.

22   Jae Hwan Jung’s protocol of examination was not produced to Plaintiffs. This made it a a

23   materially different situation than the one concerning Samyang’s Jong Moon Yui and Kyung Ju

24   Kim, where those witnesses could be asked to testify whether the statements in the written

25   testimony to the KFTC was true and accurate to the best of the respective individual’s knowledge

26   or belief; and 4. Ottogi Co. Ltd. produced zero documents and emails from Jae Hwan Jung’s

27

28    DECLARATION OF CHRISTOPHER L. LEBSOCK, CASE NO. 13-CV-4115-WHO-DMR
                                                      2
            Case 3:13-cv-04115-WHO Document 853-1 Filed 12/02/18 Page 3 of 3




 1   custodial file. For these reasons, in my judgment based on the information available to me at the

 2   time, the additional utility of seeking Mr. Jung’s testimony through the Letters Rogatory process

 3   did not outweigh the time, expense, and uncertainty involved in trying to obtain it. As a result,

 4   Plaintiffs did not pursue further discovery through the Letters Rogatory process from Mr. Jung.

 5          4.      Had I known during the discovery period that Ottogi’s Bang-Wan Ku would testify

 6   that he altered the 2004 pricing memorandum that was the subject of Plaintiffs’ spoliation motion

 7   [ECF No. 421]; that he would further testify at a deposition held on November 27, 2018—after the

 8   start of trial—that he physically changed that document to bear the name of Mr. Jung, who was a
 9   critical link in the inter-competitor communications that serve as the basis of this litigation; and
10   that he then sought and obtained Mr. Jung’s personal “chop” on that altered document before
11   submitting it to the KFTC, I can (and do) assure the Court that Plaintiffs would have pursued a
12   Letters Rogatory examination of Mr. Jung in Korea.
13          I declare under penalty of perjury under the laws of the United States that the foregoing is
14   true and correct to the best of my knowledge and belief and that this declaration was executed at
15   San Francisco, California, on the 2nd day of December, 2018.
16                                                        /s/ Christopher L. Lebsock
                                                          Christopher L. Lebsock
17

18

19

20

21

22

23

24

25

26

27

28    DECLARATION OF CHRISTOPHER L. LEBSOCK, CASE NO. 13-CV-4115-WHO-DMR
                                                      3
